Filed 3/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 44







Interest of A.D., a child 



Jeanette Wetch, L.S.W., 		Petitioner and Appellee



v.



A.D., a child, N.D., father, 		Respondents



          and



M.D., mother,                                                                         Respondent and Appellant







No. 20170014







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



Constance L. Cleveland, Assistant State’s Attorney, P.O. Box 3106, Fargo, N.D. 58108-3106, for petitioner and appellee; submitted on brief.



Gene W. Doeling, Jr., and Patrick J. Sinner, P.O. Box 9231, Fargo, N.D. 58106-9231, for respondents and appellant; submitted on brief.

Interest of A.D.

No. 20170014



Per Curiam.

[¶1]	The mother, M.D., appeals from a juvenile court order terminating her parental rights.  The juvenile court found the child is deprived, the conditions and causes of the deprivation are likely to continue, the child is suffering or will probably suffer serious harm, and the child has been in foster care for at least 450 out of the last 660 nights of the child’s life.  The mother argues there was not clear and convincing evidence the deprivation was likely to continue.  We conclude the court’s findings are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner